Citation Nr: 0916915	
Decision Date: 05/06/09    Archive Date: 05/12/09	

DOCKET NO.  07-14 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
depression, claimed as secondary to service-connected 
degenerative disc and/or joint disease of the 
thoracolumbosacral spine, with herniated nucleus pulposus at 
the level of the 5th lumbar vertebra and 1st sacral segment. 

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc and/or joint disease of the 
thoracolumbosacral spine with herniated nucleus pulposus at 
the level of the 5th lumbar vertebra and 1st sacral segment. 

3.  Entitlement to an increased rating for left lower 
extremity radiculopathy associated with degenerative disc 
and/or joint disease of the thoracolumbosacral spine, with 
herniated nucleus pulposus at the level of the 5th lumbar 
vertebra and 1st sacral segment, initially evaluated as 10 
percent disabling prior to February 13, 2006, and as 20 
percent disabling thereafter. 

4.  Entitlement to an increased rating for right lower 
extremity radiculopathy associated with degenerative disc 
and/or joint disease of the thoracolumbosacral spine, with 
herniated nucleus pulposus at the level of the 5th lumbar 
vertebra and 1st sacral segment, evaluated as 10 percent 
disabling prior to February 13, 2006, and as 20 percent 
disabling thereafter.  

5.  Entitlement to an increased (compensable) evaluation for 
left ear hearing loss. 

6.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to July 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March 2006 and May 2007 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In a rating decision of February 1999, the RO denied 
entitlement to service connection for depression.  The 
Veteran voiced no disagreement with that determination, which 
has now become final.  Since the time of the February 1999 
rating decision, the Veteran has submitted additional 
evidence in an attempt to reopen his claim.  The RO found 
such evidence neither new nor material, and the current 
appeal ensued.

In a rating decision of March 2006, the RO reduced the 
Veteran's previously-assigned 20 percent evaluation for 
service-connected degenerative disc and/or joint disease of 
the thoracolumbosacral spine with herniated nucleus pulposus 
at the level of the 5th lumbar vertebra and 1st sacral 
segment to 10 percent, effective December 14, 2005.  However, 
in a subsequent rating decision of May 2007, the RO restored 
the Veteran's 20 percent evaluation effective from that same 
date, which is to say, December 14, 2005  Accordingly, the 
issue currently before the Board is that of entitlement to an 
evaluation in excess of 20 percent for degenerative disc 
and/or joint disease of the thoracolumbosacral spine with 
herniated nucleus pulposus at the level of the 5th lumbar 
vertebra and 1st sacral segment.

Finally, for reasons which will become apparent, the appeal 
as to the issues of increased ratings for the Veteran's 
service-connected degenerative disc and/or joint disease of 
the thoracolumbosacral spine, left lower extremity 
radiculopathy, right lower extremity radiculopathy, and left 
ear hearing loss, as well as entitlement to a total 
disability rating based upon individual unemployability and 
service connection for depression on a de novo basis, is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  In a rating decision of February 1999, the RO denied 
entitlement to service connection for depression.

2.  Evidence submitted since the time of the RO's February 
1999 decision is neither cumulative nor redundant, and of 
sufficient significance that it raises a reasonable 
possibility of substantiating the Veteran's current claim.


CONCLUSIONS OF LAW

1.  The decision of the RO in February 1999 denying the 
Veteran's claim for service connection for depression is 
final.  38 U.S.C.A. §§ 1110, 1131, 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the time of the RO's February 
1999 decision denying entitlement to service connection for 
depression is both new and material, and sufficient to reopen 
the Veteran's claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes:  his multiple contentions, as 
well as service treatment records, and both VA and private 
treatment records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the Veteran's claim, and what the evidence in 
the claims file shows, or fails to show, with respect to that 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The Veteran in this case seeks service connection for 
depression, which, it is alleged, is in some way proximately 
due to, the result of, or aggravated by the Veteran's various 
service-connected disabilities.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2008).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may additionally be established on a 
secondary basis where it is determined that the disability at 
issue is in some way proximately due to, the result of, or 
aggravated by a service-connected disability or disabilities.  
38 C.F.R. § 3.310 (2008).

However, once entitlement to service connection for a given 
disorder has been denied by a decision of the RO, that 
determination, absent disagreement by the Veteran within a 
period of one year, is final.  38 U.S.C.A. §§ 7105 (West 
2002).  Where a claim for entitlement to service connection 
has been previously denied, and that decision becomes final, 
the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.156 (2008).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the Veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir.1998).  
In determining whether new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As regards the Veteran's current claim for service 
connection, the Board notes that, in Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008), the United States Court of Appeals for 
the Federal Circuit held that the "factual basis" of a claim 
for service connection is the Veteran's disease or injury, 
rather than the symptoms of that disease or injury.  
Moreover, a properly diagnosed disease or injury cannot be 
considered the same factual basis as a distinctly diagnosed 
disease or injury.  As a consequence, for the purposes of 
38 U.S.C.A. § 7104(b), claims which are based upon distinctly 
and properly diagnosed diseases or injuries must be 
considered separate and distinct claims.  This is to say that 
a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury.  Rather, the two claims must be considered 
independently because they rest on different factual bases.  

In the case at hand, at the time of the prior February 1999 
rating decision, the RO denied entitlement to service 
connection for depression.  Moreover, the Veteran's current 
claim reflects elements of that very same disability.  Under 
the circumstances, the Board is of the opinion that the 
Veteran's current claim is, in fact, based on the very same 
disease or injury as his previous claim, and, accordingly, 
must be considered on a "new and material" basis.  See Boggs, 
supra.

In the present case, at the time of the prior RO decision in 
February 1999, it was noted that, notwithstanding the RO's 
request, the Veteran had failed to submit medical evidence 
demonstrating that his claimed depression was in some way due 
to his service-connected back disability.  Under the 
circumstances, it was felt that evidence received in 
connection with the Veteran's claim failed to establish any 
relationship between depression and (service-connected) 
degenerative joint and/or disc disease of the 
thoracolumbosacral spine.  Accordingly, service connection 
for depression was denied.  That determination was adequately 
supported by and consistent with the evidence then of record, 
and is now final.

Evidence submitted since the time of the RO's February 1999 
rating decision, consisting, for the most part, of numerous 
VA treatment records and examination reports, as well as 
various statements from the Veteran's family members and 
friends, is both "new" and "material" as to the issue of 
service connection for depression.  More specifically, since 
the time of the RO's February 1999 decision, there has been 
added to the record evidence that the Veteran currently 
suffers from a depressive disorder, as well as a dysthymic 
disorder, a fact which was not at all clear at the time of 
the prior rating decision.  Moreover, the Veteran himself, as 
well as many of his family members, have attributed at least 
a portion of his depression to his service-connected 
disabilities, in particular, his service-connected 
degenerative disc and/or joint disease of the 
thoracolumbosacral spine, for which he has received 
treatment, over an extended period of time, with rather 
powerful pain killers.  Such evidence, in the opinion of the 
Board, provides, at a minimum, a "more complete picture of 
the circumstances surrounding the origin" of the Veteran's 
current depression, and, as such, is sufficient to a proper 
reopening of his previously-denied claim.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  Under the circumstances, the 
Board is of the opinion that the Veteran's claim for service 
connection for depression has been reopened.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
February 2005.  In that correspondence, VA informed the 
Veteran that, in order to reopen his claim (for service 
connection for depression), new and material evidence was 
needed.  VA also told the Veteran that, in order to 
substantiate a claim for service connection, the evidence 
needed to show that he had a current disability, a disease or 
injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  Finally, the Veteran was advised that, in order to 
substantiate his claim for service connection for depression 
on a secondary basis, he needed to demonstrate that his 
depression was in some way proximately due to, the result of, 
or aggravated by a service-connected disability or 
disabilities.  

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the Veteran that he 
could obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as both VA and 
private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

New and material evidence having been submitted, the 
Veteran's claim for service connection for depression has 
been reopened, and, to that extent, the appeal is allowed.


REMAND

In addition to the above, the Veteran in this case seeks 
increased evaluations for service-connected degenerative disc 
and/or joint disease of the thoracolumbosacral spine, left 
lower extremity radiculopathy, right lower extremity 
radiculopathy, and left ear hearing loss, as well as a total 
disability rating based upon individual unemployability.  
Moreover, having determined that the Veteran's claim for 
service connection for depression has been reopened, the 
Board must now turn to a de novo review of all pertinent 
evidence of record.

In that regard, the Board notes that, at the time of the 
rating decision in February 1999 which denied entitlement to 
service connection for depression, the Veteran had not yet 
received a formal diagnosis of that particular disability.  
However, following a VA outpatient "pain psychological" 
evaluation in mid-January 2007, the Veteran received 
diagnoses of recurrent moderate depressive disorder, as well 
as a dysthymic disorder, and "pain disorder associated with 
both psychological factors and a chronic general medical 
condition."  Significantly, during the course of that 
evaluation, the Veteran indicated that, during the mid-
1990's, he had experienced depression for which he had sought 
treatment at the University of Denver for a period of six 
months, during which time he received "4 or 5 counseling 
sessions."  Moreover, according to the Veteran, during that 
same time, he received treatment with antidepressant 
medication.  Significantly, at present, records of the 
Veteran's treatment at the University of Denver are not a 
part of his claims folder.  Moreover, the Veteran has yet to 
be afforded a VA psychiatric examination in order to more 
clearly determine whether he continues to suffer from chronic 
depression, and, if so, whether that depression is in some 
way related to his service-connected disabilities, in 
particular, his service-connected low back disability.  Such 
development is necessary prior to a final adjudication of the 
Veteran's current claim for secondary service connection for 
depression.

Turning to the issues of increased evaluations for the 
Veteran's service-connected low back disability, as well as 
for radiculopathy of the right and left lower extremities, 
the Board notes that the Veteran most recently underwent a VA 
compensation and pension examination for evaluation of those 
disabilities in July 2008.  However, in correspondence of 
November 2008, the Veteran indicated that, over the course of 
the past "6 to7 months," his back had become more and more 
painful, while both of his legs had grown weaker.  
Significantly, this reported period of "6 to 7 months" during 
which the Veteran's service-connected back and lower 
extremity disabilities reportedly became progressively worse 
represents essentially the same time period from the date of 
the VA compensation and pension examination in July 2008 to 
the Veteran's correspondence in November of that same year.  
Put somewhat more simply, the Veteran appears to be arguing 
that, since the time of his most recent VA examination in 
July 2008, his service-connected degenerative disc and/or 
joint disease of the thoracolumbosacral spine and 
radiculopathies of the right and left lower extremities have 
become significantly worse.  Under the circumstances, the 
Board is of the opinion that additional, more contemporaneous 
VA examinations would be appropriate prior to a final 
adjudication of the Veteran's current claims for increased 
evaluations.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629.632 (1992); see also VAOPGCPREC 
11-95 (April 7, 1995).

Finally, the Board notes that, in correspondence of May 2007, 
the Veteran indicated that "Social Security" had awarded him 
disability benefits based on his heart problems and "because 
of his (service-connected) back problems."  Moreover, in 
correspondence of April 2008, the Veteran wrote that, were he 
to find employment, that employment would "have to make 
enough money to make up for the loss of his Social Security 
benefits."  Clearly, therefore, by the Veteran's own 
admission, he is currently in receipt of Social Security 
disability benefits.  However, the Veteran's file does not 
contain a copy of the determination granting the Veteran 
Social Security benefits, or of the clinical records 
considered in reaching that determination.  Nor does the 
record reflect that VA has sought to obtain those records.  
Pursuant to applicable case law, where VA has actual notice 
that the appellant is receiving disability benefits from the 
Social Security Administration, the duty to assist requires 
VA to obtain a copy of the decision and any supporting 
medical records upon which the award was based.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Under the circumstances, and in light of the aforementioned, 
the case is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should contact the Social 
Security Administration with a request 
that they provide a copy of the decision 
concerning the Veteran's claim for 
disability benefits.  Any medical records 
utilized in the award of Social Security 
disability benefits should likewise be 
requested.  Once obtained, all such 
information and records should be made a 
part of the Veteran's claims folder.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to July 2008, the date of the 
most recent VA examination of record, 
should then be obtained and incorporated 
in the claims folder.  The RO/AMC should 
additionally attempt to obtain any and 
all records of the Veteran's treatment 
for depression or any other disability at 
the University of Denver (Colorado) in 
the mid-1990's.  The Veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
included in the claims folder.  Moreover, 
the Veteran and his representative should 
be informed of any such problem.

3.  The Veteran should then be afforded 
additional VA psychiatric, orthopedic, 
and neurologic examinations in order to 
more accurately determine the exact 
nature and etiology of his claimed 
depression, and the current severity of 
his service-connected low back and lower 
extremity disabilities.  The RO/AMC is 
advised that the Veteran must be given 
adequate notice of the date and place of 
any requested examinations, and a copy of 
all such notifications must be associated 
with the claims folder.  The Veteran is 
to be advised that failure to report for 
a VA examination or examinations without 
good cause may have an adverse affect on 
his claims.

As regards the requested examinations, 
all pertinent symptomotology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the psychiatric 
examination, the examiner should 
specifically comment as to whether the 
Veteran currently suffers from chronic 
depression, and, if so, whether that 
depression is as likely as not 
proximately due to, the result of, or 
aggravated by the Veteran's service-
connected disabilities, in particular, 
his low back and/or lower extremity 
disabilities.

Following completion of the orthopedic 
and neurologic examinations, the 
appropriate examiner or examiners should 
specifically comment regarding any and 
all limitation of range of motion, as 
well as functional loss associated with 
pain, instability, weakened movement, 
excess fatigability, incoordination, 
swelling, and deformity or atrophy of 
disuse.  The appropriate examiner or 
examiners should also discuss factors 
associated with disability, such as 
objective indications of pain or pressure 
on manipulation, as well as whether the 
Veteran experiences flare-ups associated 
with his service-connected degenerative 
disc and/or joint disease of the 
thoracolumbosacral spine, and 
radiculopathy of the right and left lower 
extremities.  

Finally, the neurologic examiner should 
specifically comment as to the degree of 
impairment of the sciatic nerve 
attributable to the Veteran's service-
connected radiculopathy of the right and 
left lower extremities, to include a 
description as to whether, as a result of 
that radiculopathy, the Veteran 
experiences any "footdrop" of either the 
right or left foot.  Once again, all such 
information, when obtained, should be 
made a part of the Veteran's claims 
folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination reports.

4.  Thereafter, the RO/AMC should review 
the Veteran's claim for service 
connection for depression, as well as his 
claims for increased evaluations for 
service-connected degenerative disc 
and/or joint disease of the 
thoracolumbosacral spine, radiculopathy 
of the right and left lower extremities, 
and left ear hearing loss, as well as his 
claim for a total disability rating based 
upon individual unemployability.  Should 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of the 
most recent SSOC in January 2009.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	ROBERT E. O'BRIEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


